Title: To Thomas Jefferson from David Harding, 6 April 1824
From: Harding, David
To: Jefferson, Thomas


Respected Sir
Hingham (Masstts)
April 6th 1824
In behalf of the members of the Jefferson Debating Society in this Town, I take the liberty of forwarding you a copy of the Preamble to their constitution—Also a notice of the celebration of their first Anniversary on the 4th of March. The prospects of this Society are at present very flattering, and we have reason to believe that it will soon embrace most of the young men among us. Satisfied of the correctness of those principles of government which you have ever so ably advocated, and so successfully practiced, It will be our endeavour to enforce and perpetuate them, and however humble the success that may attend our efforts, we trust that the name we have assumed will never suffer reproach through us. This imperfect but well meant tribute of respect, will not we hope, Sir, be the less acceptable to you as coming from so young a portion of the Republican Family—whose sincere prayer is, that your latter days may be as tranquil and happy, as your former ones have been useful to your Country, and honourable to yourself.David Harding Prest